DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 07/01/2022 has been entered. Applicant has amended claims 1, 13, and 20. No claims have been added or cancelled. Claims 1-20 are currently pending in the instant application. 
Response to Arguments
Applicant’s arguments, see pages 7-9, filed 07/01/2022, with respect to the rejection(s) of claim(s) 1, 13, and 20 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C 103 over Afzal et al (US 2019/0205812) in view of Baughman et al (US 2019/0244092). Baughman teaches the amended limitation and artificial intelligence model seen in the independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.







Claim(s) 1-2, 13-14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Afzal et al (US 2019/0205812) in view of Baughman et al (US 2019/0244092).
Regarding claim 1, Afzal teaches;
1. A computing system implementing a network service (Figure 1 -Network), comprising: a network communication interface to communicate, over one or more networks, with a service application executing on computing devices of users of the network service (Figure 1 Servers, Requesting and Provider computing devices); one or more processors; and one or more memory resources storing instructions that, when executed by the one or more processors, cause the computing system to (Figure 9): monitor, over the one or more networks, event data corresponding to a current user experience of a user during  a current application session with the network service (Figure 3, 304-306 Detect session event); and in response to predicting the negative user experience, implement a one or more corrective actions during the current application session through the service application to prevent or mitigate the predicted negative user experience ([0046] -  For example, in some embodiments, the transportation matching system 102 weights the session information based on the determined likelihood (314). For example, in order to account for the difference between sessions and already-received transportation requests in the optimization model 112, the transportation matching system 102 weights (e.g., discounts) session information prior to providing the session information to the optimization model 112, or provides information for the optimization model 112 to weight the session accordingly within the dispatch exchange).
Afzal does not explicitly teach based on the event data, generate one or more representations corresponding to the current user experience of the user, the one or more representations further corresponding to historical utilization of the network service by the user; execute an artificial intelligence model to analyze the one or more representations in order to predict a negative user experience for the user at a future time during the current application session.
Baughman teaches based on the event data, generate one or more representations corresponding to the current user experience of the user, the one or more representations further corresponding to historical utilization of the network service by the user ([0044] In block 106, the simplified metric frequency data is compiled, and a user-experience value is extracted from the compiled data. In some embodiments, this may include recognizing patterns in the simplified frequency data and associating those patterns with known positive or negative user experiences. For example, in some embodiments the simplified frequency data may take the form of integer or decimal values that may be combined into a vector and input into a predictive neural network. This predictive neural network may be trained to process the vector, recognize patterns in the values therein (or patterns in the combination of the values of one vector and a second vector), and associate those patterns with training data in which it was known whether the user was undergoing a positive or negative user experience); execute an artificial intelligence model to analyze the one or more representations in order to predict a negative user experience for the user at a future time during the current application session ([0051]For example, a neural network may output a user-experience value of 0.4 in block 106, indicating a 40% likelihood that a user is currently undergoing a negative user experience. If this value is compared to a negative-experience threshold value of 0.5 in block 108, it may be determined that the user is not sufficiently likely to be undergoing a negative user experience. However, if this value is compared to a negative-experience threshold value of 0.39, it may be determined that the user is sufficiently likely to be undergoing a negative user experience).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Afzal, as seen above, to include based on the event data, generate one or more representations corresponding to the current user experience of the user, the one or more representations further corresponding to historical utilization of the network service by the user; execute an artificial intelligence model to analyze the one or more representations in order to predict a negative user experience for the user at a future time during the current application session as taught by Baughman. It would be advantageous to make the combination to more likely to elicit a positive experience as taught by Baughman (paragraph 0024).
Regarding claim 2, Afzal teaches The computing system of claim 1, wherein the network service comprises a transport service, and wherein the user comprises a requesting user of the transport service (Figure 7A 704-706).
Claims 13-14 and 20 are rejected using similar reason seen in the rejection of claims 1 and 2 due to reciting similar limitations but directed towards a non-transitory computer-readable medium and a method.
Claims 3-9 and 12-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Afzal et al (US 2019/0205812) in view of Baughman et al (US 2019/0244092) and Munafo et al (US 2019/0050787)
Regarding claim 3, Afzal in view of Baughman does not explicitly teach wherein the event data comprises at least one of location data, input data on the service application by the requesting user, or sensor data from a computing device of the requesting user.
Munafo teaches wherein the event data comprises at least one of location data, input data on the service application by the requesting user, or sensor data from a computing device of the requesting user (paragraph 0036 - Locational information 105 may pertain to a location or intended location of a user. The locational information may include a current location or a future or expected location. The current location may be provided by direct entry of an address, by positioning system data (such as Global Positioning System), by triangulation or other method of location analysis via a radio access technology, such as LTE, 5G, or otherwise. A future location may be a location other than a current location, where a user intends to begin a ridesharing trip).  
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Afzal in view of Baughman, as seen above, to include wherein the event data comprises at least one of location data, input data on the service application by the requesting user, or sensor data from a computing device of the requesting user as taught by Munafo. It would be advantageous to make the combination for at least the comfort, safety, and benefit of the passengers, it is desirable to consider additional variables in selecting passengers to share a vehicle within a ridesharing scenario as taught by Munafo (paragraph 0032).
Regarding claim 4, Afzal in view of Baughman does not explicitly teach wherein the predicted negative user experience comprises a prediction that the requesting user will abandon the transport service. 
Munafo teaches wherein the predicted negative user experience comprises a prediction that the requesting user will abandon the transport service (paragraph 0075 - Where one or more of the parties provides a negative evaluation to the other, the user and passenger may be stored in a "non-matching" list, whereby the user and passenger will not be matched for future rides within the same vehicle).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Afzal in view of Baughman, as seen above, to include wherein the predicted negative user experience comprises a prediction that the requesting user will abandon the transport service as taught by Munafo. It would be advantageous to make the combination for at least the comfort, safety, and benefit of the passengers, it is desirable to consider additional variables in selecting passengers to share a vehicle within a ridesharing scenario as taught by Munafo (paragraph 0032).
Regarding claim 5, Afzal teaches wherein the event data further comprises location data indicating a dynamic location of a transport provider matched to rendezvous with the requesting user to service a transport request by the requesting user (Figure 7B, 708 Confirm your pickup location).
Regarding claim 6, Afzal in view of Baughman does not explicitly teach wherein the predicted negative user experience corresponds to the requesting user canceling a requested ride from a matched transport provider in connection with the transport service. 
Munafo teaches wherein the predicted negative user experience corresponds to the requesting user canceling a requested ride from a matched transport provider in connection with the transport service (paragraph 0075 - Furthermore, where a user has been presented with a passenger as an option for ridesharing, and where the user has once or repeatedly chosen not to share a ride with the passenger, the machine learning circuit may determined that the user does not wish to engage in a ride with the passenger, and the passenger may be omitted from future searches. That is, the passenger may not be presented within the subset, and the user may not be given the option of selecting the passenger in the future).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Afzal in view of Baughman, as seen above, to include wherein the predicted negative user experience corresponds to the requesting user canceling a requested ride from a matched transport provider in connection with the transport service as taught by Munafo. It would be advantageous to make the combination for at least the comfort, safety, and benefit of the passengers, it is desirable to consider additional variables in selecting passengers to share a vehicle within a ridesharing scenario as taught by Munafo (paragraph 0032).
Regarding claim 7, Afzal in view of Baughman does not explicitly teach wherein execution of the artificial intelligence model outputs an indication that the matched transport provider is inducing the requesting user to cancel the requested ride.
Munafo teaches wherein execution of the artificial intelligence model outputs an indication that the matched transport provider is inducing the requesting user to cancel the requested ride (paragraph 0075 - Furthermore, where a user has been presented with a passenger as an option for ridesharing, and where the user has once or repeatedly chosen not to share a ride with the passenger, the machine learning circuit may determined that the user does not wish to engage in a ride with the passenger, and the passenger may be omitted from future searches. That is, the passenger may not be presented within the subset, and the user may not be given the option of selecting the passenger in the future).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Afzal in view of Baughman, as seen above, to include wherein execution of the artificial intelligence model outputs an indication that the matched transport provider is inducing the requesting user to cancel the requested ride as taught by Munafo. It would be advantageous to make the combination for at least the comfort, safety, and benefit of the passengers, it is desirable to consider additional variables in selecting passengers to share a vehicle within a ridesharing scenario as taught by Munafo (paragraph 0032).
Regarding claim 8, Afzal in view of Baughman does not explicitly teaches wherein the one or more corrective actions comprise at least one of transmitting a notification to the computing device of the transport provider, providing a service benefit to the requesting user, inputting a demerit in a provider profile of the matched transport provider, or automatically matching the requesting user with a different transport provider.
Munafo teaches wherein the one or more corrective actions comprise at least one of transmitting a notification to the computing device of the transport provider, providing a service benefit to the requesting user, inputting a demerit in a provider profile of the matched transport provider, or automatically matching the requesting user with a different transport provider (paragraph 0076 - The passenger match maker (one or more processors) may narrow down the list of available vehicles to those that have passengers with matching preferences. That data will be then calculated inside path finder (route), to provide user with optional routes, time to destination, themes and ride features).  
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Afzal in view of Baughman, as seen above, to include wherein the one or more corrective actions comprise at least one of transmitting a notification to the computing device of the transport provider, providing a service benefit to the requesting user, inputting a demerit in a provider profile of the matched transport provider, or automatically matching the requesting user with a different transport provider as taught by Munafo. It would be advantageous to make the combination for at least the comfort, safety, and benefit of the passengers, it is desirable to consider additional variables in selecting passengers to share a vehicle within a ridesharing scenario as taught by Munafo (paragraph 0032).
Regarding claim 9, Afzal teaches teaches wherein the network service comprises a transport service, and wherein the user comprises a transport provider of the transport service (Figure 3, 308 – provide current provider information).
Regarding claim 12, Afzal teaches wherein the executed instructions further cause the computing system to: determine, based on historical user data indicating historical utilization of the network service by the user, an engagement level of the user to the network service; and determine the set of corrective actions based, at least in part, on the engagement level of the user ([0041] In one or more embodiments, the transportation matching system 102 trains (302) the session model 108 with historical information. For example, the transportation matching system 102 can monitor and store information from a cross-section of requestor computing devices (e.g., requestor computing devices within the same geographic area, requestor computing devices associated with requestors that share demographic traits) including, but not limited to, transportation requests, wait times, pickup locations, destination locations, transportation times, and session information (e.g., session events, session length prior to submitting a transportation request, average number of user interactions prior to submitting a transportation request, and whether the session results in a transportation request).
Claims 15-19 are rejected using similar reasoning seen in claims 3-9 and 12 due to reciting similar limitations but directed towards a non-transitory computer-readable medium and a method.
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable Afzal et al (US 2019/0205812) in view of Baughman et al (US 2019/0244092), Munafo et al (US 2019/0050787) and Sarawagi et al (US 2016/0034828).
Regarding claim 10, Afzal in view of Baughman and Munafo does not explicitly teach wherein the event data comprises location data indicating a dynamic location of the transport provider, and wherein the predicted negative user experience corresponds to the transport provider canceling a requested ride from a matched requesting user in connection with the transport service.  
Sarawagi teaches wherein the event data comprises location data indicating a dynamic location of the transport provider, and wherein the predicted negative user experience corresponds to the transport provider canceling a requested ride from a matched requesting user in connection with the transport service (paragraph 0021-0022 - A pickup location specifying a building address, for example, does not actually correspond to a location that is feasible for a service provider to actually pick up the user, while a pickup location near a street, in another example, may not have an area where the service provider can actually stop to pick up the user. In other words, some pickup locations specified by users may not be efficient or safe for users and service providers. This can result in a user and a service provider not knowing where each other will be, thereby causing a delay in initiating the transport service (wasting time for both users and service providers) and/or resulting in a negative experience in which the user has to contact the service provider to arrange an actual meeting location (or vice versa)).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Afzal in view of Baughman and Munafo, as seen above, wherein the network service comprises a transport service, and wherein the user comprises a transport provider of the transport service as taught by Sweeney. It would be advantageous to make the combination prevent negative experiences by wasting time as taught by Sarawagi (paragraph 0021).
Regarding claim 11, Afzal in view of Baughman and Munafo does not explicitly teach wherein execution of the artificial intelligence model outputs an indication that the matched requesting user is awaiting a rendezvous with the transport provider at an incorrect pickup location, Atty Docket No.: UP-95726and wherein the one or more corrective actions comprise at least one of transmitting a notification to a computing device of the matched requesting user to relocate to a correct pick-up location, or transmitting a notification to the computing device of the transport provider to update the pick-up location
Sarawagi teaches wherein execution of the artificial intelligence model outputs an indication that the matched requesting user is awaiting a rendezvous with the transport provider at an incorrect pickup location, Atty Docket No.: UP-95726and wherein the one or more corrective actions comprise at least one of transmitting a notification to a computing device of the matched requesting user to relocate to a correct pick-up location, or transmitting a notification to the computing device of the transport provider to update the pick-up location (paragraph 0022 - Accordingly, examples as described provide for a service which (i) selects a pickup location (after receiving a pickup request) in a manner that balances the interests of the rider, driver and/or other riders/drivers, using real-time information from a population of drivers and riders, and (ii) further makes the selection without interference or influence of driver/rider (other than rider's initial request).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Afzal in view of Baughman and Munafo, as seen above, wherein execution of the artificial intelligence model outputs an indication that the matched requesting user is awaiting a rendezvous with the transport provider at an incorrect pickup location, Atty Docket No.: UP-95726and wherein the one or more corrective actions comprise at least one of transmitting a notification to a computing device of the matched requesting user to relocate to a correct pick-up location, or transmitting a notification to the computing device of the transport provider to update the pick-up location as taught by Sweeney. It would be advantageous to make the combination prevent negative experiences by wasting time as taught by Sarawagi (paragraph 0021).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHARPLESS whose telephone number is (571)272-1521. The examiner can normally be reached M-F 7:30 AM- 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK FEATHERSTONE can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.C.S./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166